                                        Case 17-11842                Doc 88-1     Filed 10/06/20     Page 1 of 3


                                                               United States Bankruptcy Court
                                                                       District of Maryland
 In re      Austin J Daniel                                                                            Case No.    17-11842
                                                                                Debtor(s)              Chapter     13



                                                                     CHAPTER 13 PLAN

                                  Original Plan                            Amended Plan                   Modified Plan

            The Debtor proposes the following Chapter 13 plan and makes the following declarations:

1.          The future earnings of the Debtor are submitted to the supervision and control of the Trustee, and Debtor will pay
            as follows (select only one):

            a.          $           per month for a term of               months. OR

            b.          $ $2656.78 TOTAL          for THE FIRST 43                     month(s),
                        $ 61.71        per month for    41    month(s)
                        for a total term of   84     months. OR

            c.          $       per month prior to confirmation of this plan, and $                per month after confirmation of this plan,
                        for a total term of       month(s),

2.          From the payments received, the Trustee will make the disbursements in the order described below:
            a.     Allowed unsecured claims for domestic support obligations and trustee commissions.
            b.     Administrative claims under 11 U.S.C. § 507(a)(2), including attorney's fee balance of $ 4,435.00 (unless
                   allowed for a different amount by an order of Court).
            c.     Claims payable under 11 U.S.C. § 1326(b)(3). Specify the monthly payment: $ 0.00 .
            .      Other priority claims defined by 11 U.S.C. § 507(a)(3) - (10). The Debtor anticipates the following
                   claims:
 Claimant                                                                          Amount of Claim
 -NONE-

            e.          Concurrent with payments on non-administrative priority claims, the Trustee will pay secured creditors as
                        follows:

                        i.           Until the plan is confirmed, adequate protection payments and/or personal property lease
                                     payments on the following claims will be paid directly by the Debtor; and, after confirmation of
                                     the plan, the claims will be treated as specified in 2.e.ii or 2.e.iii, below (designate the amount of
                                     the monthly payment to be made by the Debtor prior to confirmation, and provide the redacted
                                     account number (last 4 digits only), if any, used by the claimant to identify the claim):
 Claimant                                                              Redacted Acct. No.                                 Monthly Payment
 Capital One Auto Finance                                                                                         One payment only of 210.50
 West Creek Financial                                                                                                      $148.54 (x2 only)

                        ii.          Pre-petition arrears on the following claims will be paid through equal monthly amounts under
                                     the plan while the Debtor maintains post-petition payments directly (designate the amount of
                                     anticipated arrears, and the amount of monthly payment for arrears to be made under the plan):
 Claimant                                                            Anticipated Arrears           Monthly Payment                 No. of Mos.
 -NONE-

                        iii.         The following secured claims will be paid in full, as allowed, at the designated interest rates
Local Bankruptcy Form M
Ver.09.11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                       Case 17-11842                Doc 88-1     Filed 10/06/20     Page 2 of 3


                                     through equal monthly amounts under the plan:
 Claimant                                                               Amount      % Rate        Monthly Payment               No. of Mos.
 -NONE-

                        iv.          The following secured claims will be satisfied through surrender of the collateral securing the
                                     claims (describe the collateral); any allowed claims for deficiencies will be paid pro rata with
                                     general unsecured creditors; upon confirmation of the plan, the automatic stay is lifted, if not
                                     modified earlier, as to the collateral of the listed creditors:
 Claimant                                                                   Amount of Claim Description of Collateral
 BMW Mini of Annapolis                                                                   0.00 2008 Mini Cooper 105000 miles
 Capital One Auto Finance                                                            5,821.00 2008 Mini Cooper 105000 miles

                        v.           The following secured claims are not affected by this plan and will be paid outside of the plan
                                     directly by the Debtor:
 Claimant
 -NONE-

                        vi.          If any secured claim not described in the previous paragraphs is filed and not disallowed, that
                                     claim shall be paid or otherwise dealt with outside the plan directly by the Debtor, and it will not
                                     be discharged upon completion of the plan.

                        vii.         In the event that the trustee is holding funds in excess of those needed to make the payments
                                     specified in the Plan for any month, the trustee may pay secured claims listed in paragraphs 2.e.ii
                                     and 2.e.iii in amounts larger than those specified in such paragraphs.

            f.          After payment of priority and secured claims, the balance of funds will be paid pro rata on allowed
                        general, unsecured claims. (If there is more than one class of unsecured claims, describe each class.)


3.          The amount of each claim to be paid under the plan will be established by the creditor's proof of claim or
            superseding Court order. The Debtor anticipates filing the following motion(s) to value a claim or avoid a lien.
            (Indicate the asserted value of the secured claim for any motion to value collateral.):
 Claimant                                                               Amount of Claim                             Description of Property
 -NONE-

4.          Payments made by the Chapter 13 trustee on account of arrearages on pre-petition secured claims may be applied
            only to the portion of the claim pertaining to pre-petition arrears, so that upon completion of all payments due
            under the Plan, the loan will be deemed current through the date of the filing of this case. For the purposes of the
            imposition of default interest and post-petition charges, the loan shall be deemed current as of the filing of this
            case.

5.          Secured Creditors who are holding claims subject to cramdown will retain their liens until the earlier of the
            payment of the underlying debt determined under nonbankruptcy law, or discharge under § 1328; and if the case
            is dismissed or converted without completion of the plan, the lien shall also be retained by such holders to the
            extent recognized under applicable nonbankruptcy law.

6.          The following executory contracts and/or unexpired leases are assumed (or rejected, so indicate); any unexpired
            lease with respect to personal property that has not previously been assumed during the case, and is not assumed
            in the plan, is deemed rejected and the stay of §§ 362 and/or 1301 is automatically terminated:
 Other Party                                          Description of Contract or Lease            Assumed or Rejected
 West Creek Finance                                   Furniture lease                             Assume


Local Bankruptcy Form M - Page 2
Ver. 09.11
Software Copyright (c) 1996-2018 Best Case,LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                       Case 17-11842                Doc 88-1       Filed 10/06/20        Page 3 of 3


7.          Title to the Debtor's property shall revest in the Debtor when the Debtor is granted a discharge pursuant to 11
            U.S.C. § 1328, or upon dismissal of the case, or upon closing of the case.

8.          Non-Standard Provisions:
Holders of timely filed secured claims whose collateral is being
surrendered must amend to assert deficiency claims within 90 days after THE
ORIGINAL confirmation ORDER or any deficiency claims shall be disallowed.



 Date October 6, 2020                                                 Signature    /s/ Austin J Daniel
                                                                                  Austin J Daniel
                                                                                  Debtor
 Attorney /s/ Daniel M. Press
                Daniel M. Press 07300




Local Bankruptcy Form M - Page 3
Ver. 09.11
Software Copyright (c) 1996-2018 Best Case,LLC - www.bestcase.com                                                      Best Case Bankruptcy
